Citation Nr: 0001611	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  99-21 664	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right hip.  



REPRESENTATION

Appellant represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1944 to March 1946.  

2.  In January 2000, the Board was notified by the RO that 
the veteran had died on September [redacted], 1999.  



CONCLUSION OF LAW

Because of the death of the veteran, prior to active 
consideration of the appeal, the Board has no jurisdiction to 
adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.1302 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.1302 (1999).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).  



ORDER

The appeal is dismissed.  



		
      STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



